....-,   .                                                                                                                                                          IS
             AO 245B (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November I, 1987)
                                             v.

                                    Cristian Fabian-Flores                                    Case Number: 3:19-mj-21836

                                                                                              Martin G Molina
                                                                                              Defendant 's Attorney


             REGISTRATION NO. 74773298
             THE DEFENDANT:
              ~ pleaded guilty to count(s) 1 of Complaint
                                                        ~~~----"-~~~~~~~~~~~~~~~~~~~~~~~~




              0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                    Nature of Offense                                                               Count Number(s)
             8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

              0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




              0 Count(s)                                                                       dismissed on the motion of the United States.

                                                                                IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            ~ TIME SERVED                               0    - - - - - - days

              ~ Assessment: $10 WAIVED                         ~ Fine: WAIVED
              ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              0 Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notif:Y,, the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, May 6, 2019
                                                                                            Date of Imposition of Sentence


             Received           ~-· · ·~fl Eo··
                           DUSM
                                  f                               """~j R
                                                                     b ;.,"""
                                                                                """         HONORABL'E ROBERTN. BLOCK
                                                                                            UNITED STA TES MAGISTRATE JUDGE

                                                                  MAY 0 6 2019
             Clerk's Office Cop                       CLERK, U.S. o;STRlCT COURT                                                         3:19-mj-21836
                                                    SOUTHER:·i CiGl1;,:cT OF CALIFORNIA
                                                    BY                          DEPUTY
                                                          ---·-~ -----··-~--·
                                                                                                                                                                          1
                                                                                                                                                                         'i
